 1                       STATE OF WASHINGTON HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7
                                        AT TACOMA
 8
        BRENDA ANN WING,                                CASE NO. C18-5235 RBL
 9
                              Petitioner,               ORDER ADOPTING REPORT AND
10             v.                                       RECOMMENDATION

11      STATE OF WASHINGTON,

12                            Respondent.

13

14

15          THIS MATTER is before the Court on Magistrate Judge Fricke’s Report and

16   Recommendation [Dkt. # 21] on Petitioner Brenda Ann Wing’s Petition for a Writ of Habeas

17   Corpus under 28 U.S.C. § 2254 [Dkt. # 5].

18          1. The Report and Recommendation is ADOPTED;

19          2. Wing’s §2254 Petition is DENIED;

20          3. For the reasons articulated in the R & R, the Court will NOT issue a Certificate of

21             Appealability under 28 U.S.C. § 2253;

22

23

24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 1
 1        4. The Clerk shall send copies of this Order to Petitioner Wing, Magistrate Judge Fricke,

 2           and any other party appearing in this case.

 3        IT IS SO ORDERED.

 4        Dated this 4th day of December, 2018.

 5

 6                                                     A
                                                       Ronald B. Leighton
 7                                                     United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 2
